Citation Nr: 1622938	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  11-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to service connection for scars.


REPRESENTATION

Appellant represented by:	Steven H. Berniker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to November 1966.  The Veteran's honorable service with the Navy included wartime service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision as to PTSD issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a July 2015 rating decision as to TDIU issued by the RO in Oakland, California.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2016.  A transcript of that hearing is of record.  The record was held open for thirty days after that hearing for the receipt of additional evidence.  

The Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, rather than a claim of service connection for PTSD.  The Board has recharacterized the Veteran's claim in this way because the record shows the Veteran has been diagnosed with a variety of psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1  (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).  

The issues of entitlement to an increased rating for diabetes mellitus and to reopen a service connection claim as to traumatic brain injury (TBI) have been raised by the record in a November 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, TDIU, and scars are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 1995 decision, the Board of Veterans' Appeals (Board) denied in relevant part a claim for service connection for PTSD; the decision was not appealed, not did the Veteran file a motion for reconsideration of the Board's decision.  

2.  Reopening the claim of service connection for PTSD was denied by the RO in September 2004; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

3.  Evidence received since the unappealed September 2004 rating decision which denied reopening the claim of service connection for PTSD relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.  




CONCLUSIONS OF LAW

1.  An April 1995 Board decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1994); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2015).  

2.  A September 2004 RO decision that denied reopening of a claim of service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).   

3.  The evidence received since the September 2004 rating decision is new and material; the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim to reopen service connection for PTSD in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  

Service connection for PTSD was initially denied by an October 1988 rating decision, which the Veteran appealed.  This appeal resulted in several more denials by the RO that were not final, a December 1992 Board remand, and ultimately in an April 1995 Board decision denying the claim on the grounds that there was no objective evidence to support the Veteran's claimed stressors, specifically the death of two Vietnamese civilians in a motor vehicle accident and the production of a report related to the execution of Vietnamese prisoners and, and that the most probative evidence of record indicated that the Veteran did not have PTSD.  That decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1994); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2015).  

The Veteran's claim to reopen a claim for service connection PTSD was denied in a September 2004 RO rating decision on the grounds that VA had not received new and material evidence.  There was no appeal filed for the decision, nor was any new and material evidence received within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).   Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Although the October 2011 statement of the case (SOC) performed a de novo review of the evidence, indicating that the claim was reopened, RO decisions are not binding on the Board.  Consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Since the last final denial, VA has received additional treatment records indicating mood disorder, as well as a letter from a treatment provider at the Vet Center asserting that he diagnosed the Veteran with PTSD in February 2013.  VA has also received hearing testimony indicating additional stressors of seeing Vietnamese civilians thrown out of a helicopter and seeing people fired upon in Vietnam, and a statement received in May 2009 as well as a statement in the Veteran's November 2011 Form 9 that he was two blocks away from the Brinks Hotel during the explosion at that building in 1964, resulting in ringing ears and a headache but no physical injuries.

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

On review, the Board finds that it has received new and material evidence.  The record now contains evidence that a treatment provider at the Vet Center diagnosed the Veteran with PTSD, which indicates a present disability, as well as new claimed in-service stressors, which goes to the existence of a nexus between service and the Veteran's psychiatric disability.  This information relates to unestablished facts necessary to substantiate the claim at issue, and raises a reasonable possibility of establishing the claim.  38 C.F.R. §§ 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened, and to this extent only, the appeal is granted.  


REMAND

The Veteran filed a March 2016 notice of disagreement (NOD) with the March 2016 rating decision as to entitlement to service connection for scars.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing this issue. Under these circumstances, the Board has no discretion and is obliged to remand the claims for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

A November 1991 treatment note indicates that the Veteran joined the Virginia National Guard when he was fifteen, and was raped in the barracks by a non-commissioned officer during summer training camp. This treatment note related the Veteran's experience to possible PTSD.  The Veteran should be provided notice related to PTSD based upon military sexual trauma as well as the requirements for service connection claims based upon active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  The AOJ should also attempt to obtain any personnel records related to service by the Veteran in the Virginia National Guard.

Upon remand, the AOJ should schedule the Veteran for a VA examination as to his acquired psychiatric disability.  The examiner should provide a nexus opinion for any psychiatric disability diagnosed, including but not limited to PTSD. The AOJ should also attempt to corroborate the new stressors named by the Veteran, specifically witnessing Vietnamese civilians being thrown out of a helicopter and being in proximity to the Brinks Hotel bombing.  

A treatment provider asserted in a February 2014 letter that he diagnosed the Veteran with PTSD at a February 2013 intake at the Citrus Heights Vet Center.  This letter also asserted that the Veteran has been treated since the late 1990s at the Sacramento Mather VA Mental Health Clinic.  Records from these facilities for the timeframe identified have not been associated with the claims folder.  Upon remand, the AOJ should take appropriate steps to obtain these records.

The outcome of the claim of entitlement to a TDIU is necessarily affected by the outcome of the claim for service connection for PTSD and scars.  Therefore, the issues are intertwined.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The AOJ should also provide the Veteran with VCAA notice related to TDIU.

The claims folder should also be updated to include VA treatment records compiled since November 18, 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a statement of the case (SOC) on the issue of entitlement to service connection for scars.  If the Veteran perfects an appeal with respect to this issue, ensure that all indicated development is completed before the issue or issues are certified for appellate consideration.  

2.  Provide the Veteran with appropriate VCAA notice as to PTSD based upon personal assault stressor pursuant to 38 C.F.R. § 3.304(f)(5).  The letter should inform the Veteran that corroborating evidence may come from sources other than STRs.  All specific examples of alternative sources of evidence listed in 38 C.F.R. 
§ 3.304(f)(3) must be included.  The VCAA notice should also set forth the pertinent law and regulations regarding ACUDTRA and INACDUTRA, and appropriate notice as to the Veteran's TDIU claim. 

3.  Contact the National Personnel Records Center (NPRC), Record Management Center (RMC), Virginia National Guard, and any other appropriate records depository in order to verify the Veteran's service with the Virginia National Guard starting in approximately 1954.  Attempt to verify specific dates of ACDUTRA, INACDUTRA and when the Veteran attended a summer training camp, and request any records of the Veteran's National Guard service.  Appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

4.  Thereafter, the RO should make a determination as to whether the record reflects that the Veteran had ACDUTRA or INACDUTRA in connection with claimed Virginia National Guard service in approximately 1954, the timeframe of the sexual assault discussed in a November 1991 treatment note, and whether the records corroborate such a sexual assault.  

5.  The RO should take all appropriate steps to verify the stressors alleged in the Veteran's hearing testimony, the May 2009 statement, and the November 2011 Form 9.  These stressors include being in proximity to the Brinks Hotel bombing in 1964, seeing civilians thrown from a helicopter, and witnessing people being fired upon.  

As part of this verification, the RO should forward a copy of the Veteran's military personnel records, together with the stressor information that has been obtained, to the Joint Services Records Research Center (JSRRC) for an attempt at stressor verification.  Ask the JSRRC to provide any additional information available regarding the Veteran's stressor.  The Veteran should also be invited to submit any supporting evidence, including lay witness evidence from service comrades, of the incident that he alleges has occurred.  All actions to verify the alleged stressor should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the RO/AMC should make a formal finding to that effect.

6.  Obtain all records of the Veteran's treatment from the Citrus Heights Vet Center.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

7.  Obtain all treatment records for the Veteran from the VA Northern California Health Care System and all associated outpatient clinics including the McClellan Outpatient Clinic dated from November 18, 2014 to the present, as well as all treatment records from the Sacramento Mental Health Clinic, including those from the late 1990s.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

8.  After performing all of the above development, schedule a VA examination to determine the etiology of the Veteran's acquired psychiatric disability.  After performing a psychiatric evaluation and reviewing the record, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disability caused by or etiologically related to service.  The examiner is to provide an opinion as to every psychiatric disability diagnosed.  The examiner is advised that the Veteran's service treatment records (STRs) contain an October 1966 psychiatric consultation.  

Any opinion must be supported by a complete rationale.  

9.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


